     Case 2:19-cv-02728-RGK-SP Document 18 Filed 06/25/20 Page 1 of 1 Page ID #:254



 1
 2
 3
 4                                                         JS-6
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11     WILLIAM HENRY JACKSON,           ) Case No. CV 19-2728-RGK (SP)
                                        )
12                        Petitioner,   )
                                        )
13                  v.                  )           JUDGMENT
                                        )
14     DEAN BORDERS, Warden,            )
                                        )
15                     Respondent.      )
       __________________________       )
16
17          Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed with prejudice.
21 O
22 Dated: June 25, 2020
23
                                         _______________________________
24
                                         HONORABLE R. GARY KLAUSNER
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
